Exhibit 10.17
December 2, 2010
Mr. R. Nim Evatt
Dear Nim:
This letter agreement (“the Agreement”) outlines the terms regarding your
retirement from EMS Technologies, Inc. (“EMS” or “the Company”).
Full-Time Employment End Date: In consideration of signing this Agreement, which
includes a waiver and release of claims, you and EMS agree that your full time
employment will continue until January 1, 2011, at which point your full time
employment with EMS will end (“Full-Time Employment End Date”). Until the
Full-Time Employment End Date, you are required to continue to perform your
duties as an EMS employee, including providing a full transition of duties and
responsibilities to the new General Manager of EMS Aviation, and a substantive
and complete transfer of knowledge through meetings and written communications.
Through the Full-Time Employment End Date, you will be employed on a full-time
regular basis and will report to CEO Neil Mackay. In that regard, we will
require you to work closely with Neil, Nils Helle and others to provide (both in
writing and orally) the Company with the benefit of the know-how and other
intellectual property of the Company that you possess, such as that retained in
your memory, and that may not be readily available in any tangible form.
Part-Time Services Arrangement: Immediately after the Full-Time Employment End
Date, your employment will convert to part-time regular status with a schedule
of 20 hours per week for a period of 3 months (“the Part-Time Employment
Period”). You will be paid at a rate of $2,548.07 weekly, payable as earned
during the Part-Time Employment Period. Your employment with EMS will terminate
in its entirety at the conclusion of the Part-Time Employment Period, on
March 31, 2011.
Separation Pay: Immediately following the Part-Time Employment Period, provided
that you work through the entire Part-Time Employment Period pursuant to the
terms of this Agreement, you will receive separation pay of $22,222.22 per month
from April 1, 2011 through December 31, 2011, which the Company will pay to you
in accordance with its regular payroll processes, and which will be subject to
all regular and legally required withholdings.
Group Health Plan Coverage: Your will remain eligible for group health benefits
(including Exec-U-Care) through December 31, 2011, at the standard employee
contribution rates. Under federal law, after your coverage ends you are entitled
to continue your medical coverage through COBRA for a limited additional period.
If you elect COBRA coverage, you will be responsible for paying the applicable
premiums. Note that the period between April 1, 2011 and December 31, 2011 will
run concurrently with COBRA
Accrued Vacation Pay: Within a reasonable time following the Full-Time
Employment End Date, you will be paid for all accrued but unused vacation pay
accrued on a full-time basis per EMS Vacation Policy through the Full-Time
Employment End Date. The final number of hours payable to you is subject to
change to the extent you take vacation time and accrue vacation time from
today’s date through the Full-Time Employment End Date. After the Full-Time
Employment End Date, you will accrue vacation on a pro-rated basis during your
employment as a part-time regular basis. You will not be paid for any accrued
but unused vacation at the end of the Part-Time Employment Period.
Incentive Compensation Bonus: You are a participant in the Company’s 2010
incentive compensation program at an eligibility level of 40% of your base
salary. Because your employment will extend on a part-time regular basis through
the date that the 2010 bonuses will be paid, you will have

 



--------------------------------------------------------------------------------



 



Page 2
R. Nim Evatt
December 2, 2010
eligibility in the program for the 2010 year. Your incentive compensation
payment under the 2010 program will be determined under the applicable terms of
the program. You will not be eligible to participate in the company’s 2011
Incentive Compensation program.
Special Retention Bonus: You will be due a special Retention Bonus of $75,000 if
you are employed beyond January 9th 2011. Your continued employment on a
part-time basis during the Part-Time Employment Period pursuant to this
Agreement will ensure your continued eligibility for the Special Retention
Bonus.
Stock Purchase Plan: If you are a participant in the Stock Purchase Plan, you
are entitled to withdraw your share balance or to have it sold on your behalf.
Appropriate forms and details as to your alternatives may be obtained from
Fidelity Investments or Morgan Stanley Smith Barney as appropriate. All
restrictions on the sale of EMS stock will continue under the current blackout
policy and will continue as long as EMS is paying you under the terms of this
Agreement.
RSU’s and Stock Options:
     RSU’s — You were awarded 1,500 restricted stock units of common shares of
EMS stock (“RSU’s”) on May 1, 2009. Per the terms of your RSU agreement, 375
shares (25%) vested on May 1, 2010. There will be no further vesting of RSU’s
beyond the termination of your employment on March 31, 2011.
     Stock Options — You were granted 23,000 options in common shares of EMS
stock on February 18, 2010 based on a 3-year vesting schedule. Should your
employment date go beyond February 18, 2011, pursuant to this Agreement, 7,666
options would be eligible for vesting per the terms of the applicable stock
option plans.
Return of Assets: All assets of EMS Technologies, Inc. and its direct and
indirect subsidiaries (including Formation Inc.) assigned to you or otherwise in
your possession must be returned by the expiration of the Part-Time Employment
Period in proper working order.
Termination for Cause: If the Company terminates your employment for “Cause,” at
any time before March 31, 2011, you will be entitled to no further compensation
beyond the date of such termination for “Cause” and you will forfeit all
benefits set forth herein
Continuing Obligations: You will maintain and continue to be bound by your
existing and continuing non-competition, non-solicitation, non-disclosure,
intellectual property and other obligations under the Noncompetition Agreement
and Non-solicitation Agreement dated January 9, 2009, among you, EMS and
Formation Inc. (“Noncompetition Agreement”); provided, however, that the
Noncompetition Agreement is hereby amended to change the definition of
“Restricted Industry” by replacing the word “Company” with the words “EMS
Aviation division of EMS”. You also understand that you will be required to
resign from any office held with EMS and it’s direct and indirect subsidiaries
as of December 1, 2010.
Change of Control: In the event of a change of control of the Company resulting
from an acquisition by any person, corporation or other legal entity of voting
stock of the Company, in a transaction or series of transactions, through which
such acquiring entity obtains beneficial ownership of more than 50% of the

 



--------------------------------------------------------------------------------



 



Page 3
R. Nim Evatt
December 2 2010
combined voting power of the Company’s then outstanding voting stock (including
any such acquisition by way of a merger, consolidation or reorganization, or
series of such related transactions), the separation pay described above shall
become immediately due and payable in a single lump sum.
Miscellaneous Terms Agreed to by the Parties:
The parties mutually agree to the following terms:

  1.   Either party may enforce this agreement in court if the other party
breaches it.     2.   If a court refuses to enforce any part of this agreement,
the remainder of the agreement will not be affected and will remain in force.  
  3.   In entering into this agreement, neither employer nor employee admits
violating any state, federal or local laws.     4.   This agreement will be
binding upon the heirs, successors and assigns of both parties (including any
person or entity obtaining ownership or control over the Company in a corporate
change-of-control), and the benefits and payments to which R. Nim Evatt is
entitled under this agreement shall be payable to his wife if he should die
before such benefits and payments are exhausted under this agreement.     5.  
This agreement contains the entire and only agreement between the parties
concerning its subject matter and supersedes any prior or contemporaneous
agreements regarding such subject matter, including the November 8, 2008
Agreement between you and Formation Inc. (the “Formation Agreement”). You hereby
acknowledge and agree that you are forfeiting all benefits contained in the
Formation Agreement in exchange for the benefits set forth in this Agreement.
The parties waive any oral or written promises or assurances that are not
contained in this Agreement.

Release of Claims and Covenant Not to Sue:
In consideration of the mutual promises and covenants set forth in this
Agreement, you hereby release any and all claims of any nature whatsoever,
including but not limited to claims arising in tort, contract or under federal
or state discrimination laws, an implied covenant of good faith and fair dealing
allegation, common law or equity that R. Nim Evatt might otherwise be entitled
to assert against EMS Technologies, Inc., its parent corporation, subsidiaries,
employees, directors and agents, arising out of or related to R. Nim Evatt’s
employment with EMS Technologies, Inc. or the termination of that employment,
except for the rights and obligations of the parties as set forth in this
Agreement, and you covenant not to bring suit or otherwise commence any legal
proceedings based on or asserting any such claim, including any proceeding which
results from a charge or action filed on your behalf by a state or federal
administrative agency, except with respect to the enforcement of rights and
obligations set forth in this Agreement. This Agreement specifically includes a
release of any age discrimination claims arising under the Age Discrimination in
Employment Act; the Older Workers’ Benefits Protection Act, 42 U.S.C.
Section 621 et seq.; Americans with Disabilities Act; Executive Order 11246;
Equal Pay Act; Employee Retirement Income Security Act of 1974; Rehabilitation
Act of 1973; Immigration Reform and Control Act; Title VII of the Civil Rights
Act of 1964; Veterans’ Re-employment Rights, 38 U.S.C. Sections 2021-26;
Section 11(c), Occupation Safety and Health Act; Section 15(a)(3), Fair Labor
Standards Act; and Worker’s Compensation Act. You agree that if you break this
promise and file a lawsuit based on legal claims

 



--------------------------------------------------------------------------------



 



Page 4
R. Nim Evatt
December 2, 2010
released by this Agreement, you will pay all costs incurred by EMS to defend
such action, including, but not limited to, reasonable attorney’s fees. This
release covers both known and unknown claims. This Agreement does not waive or
release any rights or claims that you may have which arise after you sign this
Agreement. You also covenant and agree that you will not accept, recover or
receive any back pay, damages or any other form of relief which may arise out of
or in connection with any administrative remedies pursued independently by any
other person or entity.
Your Assurances to EMS Technologies, Inc.:
This Agreement is a legal document with legal consequences. EMS wants to be
certain that you fully understand the legal effect of signing this Agreement.
You, therefore, make the following assurances to EMS:

  1.   You have read this Agreement and understand all of its provisions,
including the complete release of claims set forth herein.     2.   You
voluntarily enter into this Agreement, which is contractual in nature.     3.  
You have been allowed 21 days after receiving this Agreement during which to
study and consider this agreement and to consult with your lawyer, accountant,
spouse, or anyone else whose advice you value before signing it.     4.   You
certify that EMS has urged you to consult with your lawyer before entering into
this Agreement.     5.   You certify that you understand that you may revoke
this agreement within 7 days after signing it by notifying EMS in writing of
your wish to revoke the agreement. You also acknowledge that this agreement does
not take effect until seven days after it was signed.

Thank you for your contributions to EMS Technologies, Inc. and best wishes for
your retirement. If you have any questions or would like to discuss any item
outlined above please feel free to contact me directly.
Sincerely,
/s/ Matthew Carlomagno
Matthew Carlomagno
Vice President, Chief Human Resources Officer
EMS Technologies, Inc.
ACCEPTED AND AGREED:

     
/s/ R. Nim Evatt
 
R. Nim Evatt
   
 
    December 3, 2010
 
   
Date
   

 